DETAILED ACTION
	Claims 1-6 are pending.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 1, line 12 please replace “preparing a vanadium battery” with “preparing a vanadium battery.”

Allowable Subject Matter
Claims 1-6 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of preparing a vanadium battery electrolyte using a waste catalyst comprising the steps of soaking the vanadium catalyst in oxalic acid to generate a vanadium oxalate solution, adding a polyacid ester to the vanadium oxalate and filtering out impurities, and adding sulfuric acid to form a vanadium sulfate solution.
Prior art Sun et al. (US 2013/0091989) teaches a method of recovering vanadium from a waste vanadium-nickel catalyst comprising the steps of leaching the vanadium from the catalyst using sulfuric acid followed by precipitating vanadium using oxalic acid (par. 24-28, fig. 2, abstract).  Sun does not teach that the oxalic acid is added before adding sulfuric acid.  Sun further does not teach the step of adding a polyacid ester and filtering out impurities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729